Title: Thomas Jefferson to Charles Thomson, 29 January 1817
From: Jefferson, Thomas
To: Thomson, Charles


          
            My very dear and antient Friend.
            Monticello Jan. 29. 17.
          
          I learnt from your last letter, with much affliction, the severe and singular attack your health has lately sustained; but it’s equally singular and sudden restoration confirms my confidence in the strength of your constitution of body and mind, and my conclusion that neither has recieved hurt, and that you are still ours for a long time to come. we have both much to be thankful for in the soundness of our physical organisation, and something for self-approbation in the order and regularity of life by which it has been preserved. your preceding letter had given me no cause to doubt the continued strength of your mind; and, were it not that I am always peculiarly gratified by hearing from you, I should regret you had thought the incident with mr Delaplaine worth an explanation. he wrote to me on the subject of my letter to you of Jan. 9. 1816. and asked me questions which I answer only to one being. to himself therefore I replied ‘say nothing of my religion; it is known to my god and myself alone. it’s evidence before the world is to be sought in my life. if that has been honest and dutiful to society, the religion which has regulated it cannot be a bad one.’ it is a singular anxiety which some people people have that we should all think alike. would the world be more beautiful were all our faces alike? were our tempers, our talents, our tastes, our forms, our wishes, aversions and pursuits cast exactly in the same mould? if no varieties existed in the animal, vegetable, or mineral world creation, but all were strictly uniform, catholic and orthodox, what a world of physical & moral monotony would it be! these are the absurdities into which those run who usurp the throne of god, & dictate to him what he should have done. may they, with all their metaphysical riddles, appear before that tribunal with as clean hands and hearts as you and I shall. there, suspended in the scales of eternal justice, faith and works will shew their worth by their weight. God bless you and preserve you long in life & health.
          Th: Jefferson
        